Claimant was the president and sole shareholder of a corporation which exported audio software and sold children’s records and tapes to libraries and municipalities. After selling his business, claimant became unemployed. The Board denied his application for unemployment insurance benefits on the basis that he voluntarily left his employment without good cause. Claimant challenges this determination, arguing that he was compelled to sell his business for financial reasons. Claimant testified at the hearing that he sold his business because it operated at a loss for two out of three years, it lost 40% of its export business and it was unable to timely pay vendors. He admitted, however, that he continued to receive a salary of approximately $69,000 and sold the business to another corporation for the net sum of $370,000. On the record before us, we find that substantial evidence supports the Board’s conclusion that claimant sold a viable business without a compelling reason and, therefore, voluntarily left his employment without good cause (cf., Matter of Gable [Roberts], 133 AD2d 484; Matter of Katz [Roberts], 123 AD2d 489).
Mikoll, J. P., Mercure, Crew III, White and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.